Mark C. Hoyt, OSB No. 923419
mark@shermlaw.com
Justin M. Thorp, OSB No. 974154
justin@shermlaw.com
SHERMAN SHERMAN JOHNNIE & HOYT LLP
693 Chemeketa Street NE
Salem, Oregon 97301
Telephone: 503-364-2281
Facsimile: 503-370-4308

Louis D. Lopez (Admitted Pro Hae Vice)
llopez@fclaw.com
Philip L. Brailsford (Admitted Pro Hae Vice)
pbrailsford@fclaw.com
FENNEMORE CRAIG, P.C.
2394 E. Camelback Road, Suite 600
Phoenix, Arizona 85016
Telephone: 602-916-5000
Facsimile: 602-916-5999

Attorneys for Defendant
Southwest Behavioral & Health Services, Inc.




                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

ENSOFTEK, INC., an Oregon corporation,             Case No. 3:19-cv-00615-MO

                  Plaintiff,

       v.                                                    ORDER GRANTING
                                                   STIPULATION
SOUTHWEST BERAVIORAL & HEALTH
SERVICES, INC., an Arizona corporation,

                  Defendant.



       Based on the parties' Stipulation, and good cause appearing,




[PROPOSED] ORDER GRANTING STIPULATION                                          PAGE   1
        IT IS ORDERED that except for defenses that existed at the time that Southwest

Behavioral & Health Services, Inc. "(SBHS") filed its original complaint (the Arizona Suit),

EnSoftek, Inc. ("EnSoftek") will not assert the defense of res judicata, claim preclusion, issue

preclusion, estoppel, failure to assert a compulsory counterclaim, or similar procedural defenses

to SBHS' s counterclaim in the Oregon Suit. The timeliness of claims or the validity of a statute

of limitations (or !aches) defense will relate back to the filing date of the claims of the Arizona

Suit.

        IT IS FUTHER ORDERED that attorney's fees and costs accrued in the Arizona Suit will

be decided at the conclusion of this suit, if appropriate.

        IT IS FURTHER ORDERED that Defendant SBHS's motion to dismiss is withdrawn.

        IT IS FURTHER ORDERED that Defendant SBHS has ten business days from the date

of this Order to file its answer and any compulsory counterclaim.




Submitted by:
Philip L. Brailsford (admitted Pro Hae Vice)
(602) 916-5328
OfAttorneys for Defendant
Southwest Behavioral & Health Services, Inc.




[PROPOSED] ORDER GRANTING STIPULATION                                                      PAGE2
